FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS                   July 5, 2017
                                                                   Elisabeth A. Shumaker
                                   TENTH CIRCUIT                       Clerk of Court



 RICHARD SCOTT JACKSON,

          Plaintiff - Appellee,

 v.                                                      No. 16-1392
                                                (D.C. No. 1:15-CV-01182-JLK)
 RICHARD BESECKER, in his official                        (D. Colo.)
 capacity as Sheriff of Gunnison
 County, Colorado,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and BACHARACH, Circuit Judges.


      Defendant-Appellant Richard Besecker (“Sheriff Besecker”) appeals from

the district court’s denial of his motion for summary judgment based on qualified

immunity. Order, Jackson v. Besecker, No. 15-cv-1182-JLK (D. Colo. Sept. 15,

2016) (unpublished), ECF No. 50; see also 3 Aplt. App. 611–14. We dismiss this

appeal for lack of jurisdiction.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                    Background

      In February 2014, Plaintiff-Appellee Richard Jackson, a deputy sheriff in

Gunnison County, Colorado, announced that he was running for sheriff. This

position was occupied by his boss, Sheriff Besecker, who opted to run for

reelection. Sheriff Besecker won the election and then fired Mr. Jackson in

March 2015. Mr. Jackson instituted this action under 42 U.S.C. § 1983. He

claims that Sheriff Besecker terminated him in retaliation for running against him

in violation of his First Amendment rights of free speech and freedom of

association. Sheriff Besecker moved for summary judgment on the basis of

qualified immunity.

      The district court held that Sheriff Besecker was not entitled to qualified

immunity because material facts were disputed. 3 Aplt. App. 612–13. But the

district court did not assume any facts regarding any disruption the election may

have caused in the sheriff’s office. Nor did the court conduct any sort of legal

analysis to that end. Sheriff Besecker filed a notice of interlocutory appeal.



                                    Discussion

      We generally only have jurisdiction over final orders made by district

courts. 28 U.S.C. § 1291. However, we may review a non-final order denying

qualified immunity if it “turns on an issue of law.” Mitchell v. Forsyth, 472 U.S.
511, 530 (1985). We “lack interlocutory jurisdiction to review a district court

                                        -2-
ruling denying summary judgment for a defendant on a qualified immunity

defense on the ground that there are disputed issues of material fact.” Sevier v.

City of Lawrence, 60 F.3d 695, 700 (10th Cir. 1995); see also Johnson v. Jones,

515 U.S. 304, 319–20 (1995). Qualified immunity appeals are appropriate for

“neat abstract issues of law.” Id. at 317. They are not appropriate when the issue

revolves only around whether a party can prove a set of facts supporting his or

her claim.

      There are genuine issues of material fact regarding any potential or actual

disruption at the sheriff’s office. Compare Aplt. Br. at 13–15, with Aplee. Br. at

18–26. These factual disputes prevent resolution of this matter under the multi-

factored Garcetti/Pickering test. See Dixon v. Kirkpatrick, 553 F.3d 1294,

1301–02 (10th Cir. 2009). See generally Garcetti v. Ceballos, 547 U.S. 410

(2006); Pickering v. Bd. of Educ., 391 U.S. 563 (1968). This was why the district

court denied qualified immunity. 3 Aplt. App. 612–13. We therefore do not have

jurisdiction. See Johnson, 515 U.S. at 319–20.

      The dissent suggests conducting a de novo review of the record because the

district court did not discuss whether a reasonable fact-finder could conclude that

the campaign caused disruption in the sheriff’s office. See Dissent Op. at 3–5

(citing Lewis v. Tripp, 604 F.3d 1221, 1224–26 (10th Cir. 2010) (Gorsuch, J.)).

Johnson suggests that we may review the record de novo to determine what facts

the district court likely assumed, but only “when it denied summary judgment for

                                        -3-
[a] (purely legal) reason.” 515 U.S. at 319. Our reading of the district court’s

orders is that a reasonable jury could find there was no disruption in the sheriff’s

office, and the termination was therefore motivated by Mr. Jackson’s decision to

run against Sheriff Besecker. While it is true that we can address whether a right

is clearly established, Sheriff Besecker does not argue that he is entitled to

qualified immunity under the facts developed by Mr. Jackson, but only that there

was not an evidentiary basis supporting those facts.

      Application of the doctrine of qualified immunity requires identifying the

constitutional violation and the clearly established law with precision. The

problem with the dissent’s approach is that we would be completely replacing the

district court’s first pass with one of our own. The district court did not apply the

multi-factored test, making the reverse engineering of the dissent inappropriate.

      APPEAL DISMISSED.
                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -4-
Jackson v. Besecker, No. 16-1392,
BACHARACH, J., concurring in part in the judgment and dissenting in
part.

      A sheriff’s deputy (Mr. Scott Jackson) wanted his boss’s job and ran

for Sheriff of Gunnison County against the incumbent (Sheriff Richard

Besecker). Sheriff Besecker won and fired Mr. Jackson roughly four

months after the election. Mr. Jackson viewed the firing as retaliation for

his campaign against Sheriff Besecker. As a result, Mr. Jackson sued

Sheriff Besecker under 42 U.S.C. § 1983, claiming violation of the First

Amendment. 1

      Sheriff Besecker moved for summary judgment, asserting qualified

immunity. In a skeletal order, the district court denied this motion,

concluding that a fact-finder could reasonably find facts supporting a

violation of a clearly established constitutional right.

      Sheriff Besecker appealed, arguing that the district court had erred in

           denying his motion for summary judgment based on qualified
            immunity and

           failing to adequately identify the facts that a reasonable fact-
            finder could find.

Sheriff Besecker contends that based on the district court’s failure to

adequately identify the facts that could be found, we can review the record

1
      Mr. Jackson also brought other claims against Sheriff Besecker. On
appeal, Sheriff Besecker urges us to review the rulings on three of those
claims. But as discussed below, we should decline to exercise pendent
appellate jurisdiction over these rulings. See Part I(B), below.
de novo and arrive at our own conclusions about what a fact-finder could

justifiably find.

      I agree with Sheriff Besecker that the district court failed to

adequately identify the facts that a reasonable fact-finder could find. In

light of this failure, a de novo review of the record is appropriate.

      Upon conducting a de novo review, I would affirm the ruling on the

personal-capacity claim under § 1983, concluding that a fact-finder could

justifiably find facts supporting a violation of clearly established law. The

dispositive issue is whether a reasonable fact-finder could find that Mr.

Jackson did not significantly disrupt the Sheriff’s Office. In my view, this

finding would be reasonable under the summary-judgment evidence.

      The majority takes a different approach, dismissing the appeal for

lack of jurisdiction. According to the majority, disputed material facts

prevent our resolution of this appeal under the applicable legal test. I

respectfully disagree with this approach, which I view as a deviation from

our precedent.

I.    Appellate Jurisdiction

      In my view, we have jurisdiction over the ruling on qualified

immunity. But we should not exercise jurisdiction over the rulings

involving Sheriff Besecker’s official capacity and state law.




                                      2
      A.    We have jurisdiction over the ruling on qualified immunity.

      We have jurisdiction over the ruling on qualified immunity. This

jurisdiction exists under 28 U.S.C. § 1291, which creates appellate

jurisdiction over “final decisions” of district courts. 28 U.S.C. § 1291.

      Typically, the denial of summary judgment does not constitute a final

decision for purposes of § 1291. Fancher v. Barrientos, 723 F.3d 1191,

1198 (10th Cir. 2013). But under the collateral-order doctrine, we can

immediately review the denial of qualified immunity. See Weise v. Casper,

507 F.3d 1260, 1263 (10th Cir. 2007). Thus, we may review whether the

district court properly rejected Sheriff Besecker’s summary-judgment

argument on qualified immunity.

      Ordinarily, in reviewing the denial of a summary-judgment motion

based on qualified immunity, we cannot reconsider a district court’s

assessment of the facts that a reasonable fact-finder could find. Lewis v.

Tripp, 604 F.3d 1221, 1225 (10th Cir. 2010). Rather, we accept the court’s

assessment even if we might have assessed the evidence differently. Id. We

then examine whether the facts identified by the district court would show

the violation of a clearly established constitutional right. See Allstate

Sweeping, LLC v. Black, 706 F.3d 1261, 1267 (10th Cir. 2013).

      In some circumstances, however, we may not be able to rely on the

district court’s assessment of the facts that a reasonable fact-finder could

find. For instance, we cannot rely on this assessment when the district

                                       3
court fails to “‘set forth with specificity the facts . . . that support a

finding that the defendant violated a clearly established right.’” Lewis, 604
F.3d at 1227 (ellipsis in original) (quoting Armijo v. Wagon Mound Pub.

Schs., 159 F.3d 1253, 1259 (10th Cir. 1998)); see id. at 1226-27 (“The

problem with [the district court’s] discussion is that it doesn’t tell us what

[the defendant] did or where, when, or why he took any action that might

have violated [the plaintiff’s] Fourth Amendment rights.”). Faced with this

type of failure, we “‘review the entire record . . . and determine de novo

whether the plaintiff in fact presented sufficient evidence to forestall

summary judgment on the issue of qualified immunity.’” Id. at 1223

(ellipsis in original) (quoting Armijo, 159 F.3d at 1259).

      Here the district court failed to adequately identify the facts that a

reasonable fact-finder could find. The entirety of the court’s discussion on

these facts consisted of two sentences:

      Viewing the record in the light most favorable to Jackson,
      Sheriff     Besecker    considered    Jackson’s    performance
      commendable until Jackson ran what Besecker considered a
      dirty campaign against him for Sheriff. After Besecker won,
      Besecker colluded with County officials and set about papering
      a trail that would justify Jackson’s termination as a matter of
      Sheriff’s Department policy.

Appellant’s App’x at 612. This discussion did not address whether Mr.

Jackson had caused significant disruption at the Sheriff’s Office. In light

of this omission, we have jurisdiction to conduct a de novo review of the



                                        4
record and determine for ourselves what a reasonable fact-finder could

find. Lewis, 604 F.3d at 1225.

      Mr. Jackson contests our jurisdiction to conduct a de novo review of

the record, pointing to an order entered during the pendency of the appeal.

In this order, the district court ruled on two motions: (1) Mr. Jackson’s

motion to certify the appeal as frivolous and (2) Sheriff Besecker’s motion

to stay proceedings during the appeal. In Mr. Jackson’s view, this order

sheds light on the facts that the district court relied upon in denying

summary judgment.

      The parties appear to disagree over whether the district court’s initial

failure to identify facts is curable. For the sake of argument, I assume that

this type of error is cured when a subsequent order adequately identifies

the facts that a reasonable fact-finder could find. Even with that

assumption, we would still have jurisdiction to conduct a de novo review

of the record.

      The subsequent order discusses the record more extensively than the

order denying summary judgment based on qualified immunity does. But

the subsequent order again fails to “‘set forth with specificity the facts . . .

that support a finding that the defendant violated a clearly established

right.’” Lewis v. Tripp, 604 F.3d 1221, 1227 (10th Cir. 2010) (ellipsis in

original) (quoting Armijo v. Wagon Mound Pub. Schs., 159 F.3d 1253,

1259 (10th Cir. 1998)). For example, the subsequent order does not

                                       5
identify any facts bearing on whether Mr. Jackson disrupted the

functioning of the Sheriff’s Office.

      The subsequent order states: “Mr. Jackson claims . . . bad blood . . .

[from the campaign for sheriff] spilled over into the day-to-day operations

of the Sheriff’s Department.” Appellant’s App’x at 666. But this statement

is immaterial for two reasons. First, the district court never indicated

whether a fact-finder could reasonably accept this factual assertion.

Second, the district court is simply mistaken: Mr. Jackson has never

claimed that bad blood from the campaign spilled over into the office’s

day-to-day operations. Indeed, Mr. Jackson alleges the opposite: that

whatever happened in the campaign did not spill over into the office’s day-

to-day operations.

      In addition, the subsequent order states:

      Besecker’s assertion that the Picerking/Connick [sic] analysis
      required that I explicitly weigh his interest in carrying on an
      efficient and effective workplace against Jackson’s protected
      First Amendment rights before denying his qualified immunity
      defense is not well taken where, as here, the record is devoid of
      facts necessary to strike that balance in Besecker’s favor.

Id. at 668 (emphasis added). This general statement again omits any facts

that could be found. The Garcetti/Pickering test addresses whether an

employee’s free-speech interest outweighs the government’s interest in an

efficient workplace. See Part II(B), below. In some circumstances, this test

requires the court to examine whether the employee was disrupting the


                                       6
workplace. See id. But the court failed to explain this legal framework or

how it applies. Thus, the court’s general statement is again deficient.

      For these reasons, the subsequent order fails to adequately identify

the facts that a fact-finder could justifiably find. Thus, the subsequent

order does not preclude us from conducting a de novo review of the record.

      The majority takes a different view, reasoning that disputed material

facts preclude us from exercising jurisdiction. But as our precedents

indicate, “‘[w]e need not . . . decline review of a pretrial order denying

summary judgment [in the qualified-immunity context] solely because the

district court says genuine issues of material fact remain.’” Henderson v.

Glanz, 813 F.3d 938, 948 (10th Cir. 2015) (second alteration and ellipsis in

original) (quoting Medina v. Cram, 252 F.3d 1124, 1130 (10th Cir. 2001)).

Instead, when the district court says that a material fact-issue exists, we

may consider the legal question of whether the defendant’s alleged conduct

would violate a clearly established law. Henderson, 813 F.3d at 948. The

presence of that legal question triggers appellate jurisdiction.




                                      7
      B.    We should not exercise pendent appellate jurisdiction over
            the official-capacity and state-law claims.

      The district court also denied summary judgment to Sheriff Besecker

on an official-capacity claim and two claims under state law. 2 Sheriff

Besecker appeals these rulings. We should decline to exercise jurisdiction

over the rulings on these three claims. 3

      We could review the rulings on these claims only by exercising

pendent appellate jurisdiction. Pendent appellate jurisdiction allows us to

“‘exercise jurisdiction over an otherwise nonfinal and nonappealable lower

court decision that overlaps with an appealable decision.’” Cox v. Glanz,

800 F.3d 1231, 1255 (10th Cir. 2015) (quoting Moore v. City of

Wynnewood, 57 F.3d 924, 929 (10th Cir. 1995)). Pendent appellate

jurisdiction may be appropriate in two circumstances: (1) when an

otherwise unappealable ruling is inextricably intertwined with a ruling that

is appealable and (2) when review of the otherwise unappealable ruling is

2
      The first state-law claim is brought under Colo. Rev. Stat. § 24-34-
402.5. Under this statute, it is generally “a discriminatory or unfair
employment practice for an employer to terminate the employment of any
employee due to that employee’s engaging in any lawful activity off the
premises of the employer during nonworking hours.” Colo. Rev. Stat. § 24-
34-402.5(1). The second state-law claim is brought under Colo. Rev. Stat.
§ 30-10-506, which provides: “Before revoking an appointment of a
deputy, the sheriff shall notify the deputy of the reason for the proposed
revocation and shall give the deputy an opportunity to be heard by the
sheriff.”
3
      The majority implicitly concludes that we lack jurisdiction over the
rulings on these claims. I agree with this conclusion.

                                       8
necessary to ensure meaningful review of the ruling that is appealable.

Cox, 800 F.3d at 1256.

      In his opening brief, Sheriff Besecker appeared to assert that Mr.

Jackson’s official-capacity claim “is intertwined with a determination of

Sheriff Besecker’s qualified immunity.” Appellant’s Opening Br. at 4-5. In

his reply brief, he elaborates: “If this Court finds that Sheriff Besecker

committed no constitutional violation and was wrongfully denied qualified

immunity, this also requires dismissal of the official capacity claims

against him.” Appellant’s Reply Br. at 17. For the sake of argument, I

assume that Sheriff Besecker is correct—that if Sheriff Besecker

committed no constitutional violation, dismissal of the official-capacity

claim would be required. Even with that assumption, it would not be

appropriate to exercise pendent appellate jurisdiction over the official-

capacity claim, for a fact-finder could reasonably find facts supporting a

constitutional violation. See Part II(B), below.

      Sheriff Besecker has not argued that review of the official-capacity

claim is necessary to ensure meaningful review of the personal-capacity

claim. But if he had, I would reject that argument, for review of the

official-capacity claim is not necessary for meaningful review of the

personal-capacity claim. I would therefore dismiss this aspect of Sheriff

Besecker’s appeal for lack of jurisdiction.



                                      9
      Sheriff Besecker also has not argued that we should exercise pendent

appellate jurisdiction over the rulings on the two state-law claims. He

urges us to review those claims, but does not mention pendent appellate

jurisdiction or contend that those claims are intertwined with the personal-

capacity claim.

      But even if Sheriff Besecker had asked us to exercise pendent

appellate jurisdiction over these claims, I would deny that request because

(1) these claims are not inextricably intertwined with the personal-capacity

claim and (2) review of the state-law claims is not necessary to ensure

meaningful review of Mr. Jackson’s personal-capacity claim under § 1983.

Thus, we lack any basis to exercise pendent appellate jurisdiction over the

state-law claims. For this reason, I agree with the majority’s decision to

dismiss the appeal on the state-law claims. See Cox v. Glanz, 800 F.3d
1231, 1257 (10th Cir. 2015).

                                     * * *

      In light of the collateral-order doctrine and the district court’s failure

to adequately identify the facts that a reasonable fact-finder could find, we

have jurisdiction to

           conduct a de novo review of the record for the personal-
            capacity claim, deciding for ourselves the facts that a fact-
            finder could reasonably find and

           analyze whether those facts would violate a clearly established
            constitutional right.


                                      10
But it would not be appropriate to exercise pendent appellate jurisdiction

over the official-capacity claim or the two state-law claims.

II.   Qualified Immunity

      On the personal-capacity claim under § 1983, I would affirm the

denial of summary judgment.

      A.   The Standard of Review and the Burden Associated with
           Qualified Immunity

      The district court concluded that Sheriff Besecker was not entitled to

summary judgment based on qualified immunity. We would review this

conclusion de novo. Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th

Cir. 2014). In applying de novo review, we would consider the evidence in

the light most favorable to Mr. Jackson, resolving all factual disputes and

drawing all reasonable inferences in his favor. Id.

      I apply not only this standard of review but also the substantive

burden of qualified immunity. That burden falls on Mr. Jackson, who must

demonstrate that

          a reasonable fact-finder could find facts supporting the
           violation of a constitutional right 4 and

          the underlying right was clearly established.

Id. If this threshold burden is met, Sheriff Besecker must show that

4
      Alternatively, Mr. Jackson could demonstrate that a reasonable fact-
finder could find facts supporting the violation of a statutory right. See
Deutsch v. Jordan, 618 F.3d 1093, 1099 (10th Cir. 2010). But Mr. Jackson
does not present an argument involving statutory rights.

                                     11
           there are no genuine issues of material fact and

           he is entitled to judgment as a matter of law.

Koch v. City of Del City, 660 F.3d 1228, 1238 (10th Cir. 2011).

      B.    The fact-finder could reasonably find facts supporting a
            violation of the First Amendment.

      The fact-finder could justifiably find facts supporting a First

Amendment violation.

      In assessing whether a public employer violated an employee’s First

Amendment right to free speech, courts apply the Garcetti/Pickering test.

See Morris v. City of Colorado Springs, 666 F.3d 654, 661 (10th Cir.

2012). Under this test, courts consider “‘whether the government’s

interests, as employer, in promoting the efficiency of the public service are

sufficient to outweigh the plaintiff’s free speech interests.’” Id. (quoting

Dixon v. Kirkpatrick, 553 F.3d 1294, 1302 (10th Cir. 2009)). Sheriff

Besecker argues that the government’s interest in efficient public service

outweighs Mr. Jackson’s interest in free speech. 5 I would reject this

argument because



5
      This test also involves four other prongs:

      1.    whether the speech was made pursuant to an employee’s
            official duties,

      2.    whether the speech was on a matter of public concern,


                                      12
           Sheriff Besecker must prove actual disruption and

           the fact-finder could reasonably infer that no disruption had
            taken place during or after the election.

      1.    Because the firing took place four months after the election,
            actual disruption is required.

      Sheriff Besecker’s argument requires proof of actual disruption,

rather than the mere potential for disruption, because the firing took place

four months after the election.

      If the firing had taken place during the campaign, the sheriff might

have been able to rely on the mere potential for disruption. We addressed a

similar situation in Jantzen v. Hawkins, where a sheriff fired a deputy

immediately after he had announced that he was going to run against the

current sheriff. 188 F.3d 1247, 1256-58 (10th Cir. 1999). The sheriff

justified the firing based on a prediction of disruption to the Sheriff’s

Office. Id. at 1257-58. The deputy challenged this justification, suing the

sheriff under § 1983 for violating the First Amendment. Id. at 1250-51. We

held that the deputy had failed to satisfy his burden under the


      3.    whether the speech constituted a motivating factor in the firing,
            and

      4.    whether the defendant would have fired the plaintiff in the
            absence of the speech.

Leverington v. City of Colorado Springs, 643 F.3d 719, 724 (10th Cir.
2011). But Sheriff Besecker does not dispute satisfaction of these other
prongs.

                                      13
Garcetti/Pickering test. Id. at 1256-58. 6 For this holding, we deferred to

the sheriff’s reasonable prediction of disruption. See id. at 1257-58.

      We have approached the issue differently when the incumbent waited

until after the election to fire the unsuccessful opponent. For example, we

addressed this issue in Kent v. Martin, which involved a primary election.

252 F.3d 1141, 1142-44 (10th Cir. 2001). There the plaintiff was an

employee of a county clerk’s office who was fired six months after an

unsuccessful campaign to unseat the county clerk. Id. at 1142. After the

firing, the former employee sued, attributing the firing to a violation of the

right to free speech. See id. at 1143. The district court granted summary

judgment to the defendants, relying on what the court deemed to be the

defendants’ reasonable predictions of disruption. Id. at 1144.

      We reversed, concluding that the defendants could not rely on a

prediction of disruption when firing a subordinate six months after the

election. Id. at 1144-46. We reasoned that “[i]f there has been no actual

disruption justifying termination during the six months following an

employee’s protected speech, it is nonsensical to rely ex post facto on a




6
      At that time, we called the test the “Pickering/Connick” test. Id. at
1256. That test did not consider whether the speech was made pursuant to
an employee’s official duties. See id. at 1257. That prong arose later based
on the Supreme Court’s opinion in Garcetti v. Ceballos, 547 U.S. 410, 421
(2006).

                                      14
‘prediction’ of disruption to tip the balance in favor of an employer’s

interest in an efficient workplace.” Id. at 1146.

      Kent applies because Mr. Jackson was fired over four months after

the election. If Mr. Jackson had been significantly disrupting the Sheriff’s

Office since the start of his campaign, the government’s efficiency interest

would outweigh his free-speech interest. But if Mr. Jackson had not

significantly disrupted the Sheriff’s Office, the government’s interest in

efficiency would not have outweighed Mr. Jackson’s interest in free

speech. 7

      In analyzing whether we have jurisdiction, the majority states that

“[t]here are genuine issues of material fact regarding any potential or

actual disruption at the Sheriff’s Office.” Maj. O&J at 2 (emphasis added).

But in my view, potential disruption would be irrelevant when the firing

occurred over four months after an election. 8


7
      At oral argument, Sheriff Besecker seemed to argue that if actual
disruption occurred during the campaign, he could fire Mr. Jackson over
four months after the election. See Oral Arg. at 10:25-11:41. For the sake
of argument, I assume that Sheriff Besecker is correct. Even with that
assumption, Sheriff Besecker would not be entitled to qualified immunity,
for a fact-finder could justifiably conclude that no disruption had occurred
during the campaign. See Part II(B)(2), (4) below.
8
        At oral argument, Sheriff Besecker appeared to agree, stating: “I
would agree . . . that under the facts in our case, they would be more akin
to . . . Kent v. Martin where actual disruption would be required.“ Oral
Arg. at 7:03-7:12. This statement appeared to deviate from Sheriff
Besecker’s position in his reply brief. There Sheriff Besecker had argued

                                      15
      2.    The fact-finder could reasonably conclude that no
            disruption had occurred during the campaign.

      A fact-finder could reasonably find that Mr. Jackson had not

disrupted the Sheriff’s Office. See Part II(B)(2)-(4). With this finding, Mr.

Jackson’s interest in free speech would have outweighed the government’s

interest in efficient operation.

      Sheriff Besecker argues that disruption occurred during the

campaign, and that argument is supported by seven groups of evidence. But

for each group of evidence supporting Sheriff Besecker’s argument,

contrary evidence exists. Viewing the conflicting evidence in the light

most favorable to Mr. Jackson, the fact-finder could reasonably find that

the Sheriff’s Office had not experienced disruption during the campaign.

      The first group of evidence consists of general statements that

disruption was occurring as a result of Mr. Jackson’s campaign. See, e.g.,

Appellant’s App’x at 377 (Sheriff Besecker stating: “The atmosphere, the

enthusiasm, the concentration on duty, everything was different.”). But

according to some deputies, no disruption occurred. For instance,

Undersheriff Randy Barnes testified that there had been no instance of

disruption, “as opposed to people sort of feeling uncomfortable.” See id. at

453. Similarly, a former deputy stated under oath that Mr. Jackson’s


that he could rely on a reasonable prediction of disruption because Kent
was distinguishable.

                                     16
campaign had not disrupted the Sheriff’s Office or negatively affected

operations.

     The second group of evidence concerns meetings between patrol

supervisors and jail supervisors. Prior to the campaign, Mr. Jackson

attended these meetings as a patrol lieutenant. But some evidence suggests

that during the campaign, the joint meetings stopped and the patrol

supervisors and the jail supervisors began to meet separately. Sheriff

Besecker attributes this change to some supervisors’ discomfort in voicing

opinions out of fear that Mr. Jackson’s campaign might use these

comments as campaign fodder.

     Other evidence paints a different picture. This evidence indicates that

             the joint meetings continued throughout the campaign and

             the joint meetings were not important, mandatory, or
              consistently held.

     The third category of evidence involves Mr. Jackson’s behavior at

the joint meetings when they were held. Undersheriff Barnes testified that

during the campaign, Mr. Jackson had begun to act boldly at the joint

meetings: “After he threw his name in the hat for the sheriff’s position he

became very bold in saying that: I would not like to do that. I wouldn’t

like to do that.” Id. at 433. In Undersheriff Barnes’ view, these bold

statements negatively affected the meetings.




                                      17
      But Undersheriff Barnes’s testimony was disputed by Mr. Jackson,

who testified that his behavior had not changed during the campaign. Id. at

344 (Mr. Jackson testifying that his “behavior at those meetings did not

change” after announcing his candidacy).

      The fourth group of evidence concerns training sessions that Mr.

Jackson attended during the campaign. According to reports allegedly

received by Undersheriff Barnes, Mr. Jackson’s presence at these training

sessions made people uncomfortable. But as Undersheriff Barnes

recognized, merely making people feel uncomfortable is not tantamount to

disruption. In addition, the instructor at these training sessions testified

that he did not remember anything unusual about the training sessions

when Mr. Jackson was present. Thus, the fact-finder could justifiably infer

that Mr. Jackson’s presence at these training sessions was not disruptive.

      The fifth group of evidence relates to a performance evaluation that

was never completed. In 2014, Mr. Jackson filled out a portion of his

evaluation for 2013, marking himself as exceeding standards in every

category. Undersheriff Barnes was supposed to complete the evaluation.

According to Undersheriff Barnes, he would have had to give Mr. Jackson

a lower mark in at least some categories. But Sheriff Besecker allegedly

instructed Undersheriff Barnes not to complete the evaluation, fearing that

the completed evaluation would be viewed as retaliatory or become an

issue in the campaign.

                                      18
     But again, contrary evidence exists. For example, some evidence

indicated that Undersheriff Barnes had failed to complete Mr. Jackson’s

2012 evaluation. That evidence suggests that the failure to complete Mr.

Jackson’s 2013 evaluation had nothing to do with the campaign.

     The sixth group of evidence concerns Sheriff Besecker’s alleged

direction to Undersheriff Barnes not to address any of Mr. Jackson’s

performance or disciplinary issues. According to Sheriff Besecker, this

instruction was necessary to avoid the appearance of retaliation and to

avoid creating a campaign issue.

     Later Mr. Jackson allegedly failed to adequately perform a duty he

had been assigned: monitor and regulate the holiday, vacation, and comp

time of the deputies. According to Undersheriff Barnes, he alerted Sheriff

Besecker, who said not to address the issue.

     But Mr. Jackson stated under oath that he had always performed this

duty adequately. The fact-finder could reasonably credit this statement.

And the fact-finder could justifiably question the reason for Sheriff

Besecker’s instruction. For example, the fact-finder could reasonably infer

that Sheriff Besecker had given this instruction to Undersheriff Barnes to

create an unresolved performance issue that could later be used as a reason

to fire Mr. Jackson. This inference would be reasonable, for some other

evidence suggests that Sheriff Besecker retaliated against Mr. Jackson by



                                     19
firing him and then pretended that the firing was based on performance

issues. See Part II(B)(4), below.

      The seventh group of evidence concerns Sheriff Besecker’s

statements about his relationship with Mr. Jackson. According to this

evidence, the relationship between Sheriff Besecker and Mr. Jackson

degenerated once the campaign began. For instance, Sheriff Besecker

stated under oath that his

      relationship with Jackson after he announced his candidacy was
      stifled. Jackson was my Lieutenant, my third in command, and I
      no longer felt that I could approach him or speak freely with
      him regarding what I needed him to do both as a law
      enforcement officer and as a leader within the Sheriff’s Office.

Appellant’s App’x at 219. Sheriff Besecker added that Mr. Jackson’s

misrepresentations of his own qualifications had resulted in distrust.

      But the fact-finder could justifiably reject this testimony and rely

instead on contrary evidence. For instance, Sheriff Besecker indicated in

an interview that he had a healthy relationship with Mr. Jackson:

            Besecker acknowledged that he was not surprised by
      Jackson’s announcement, but is dedicated to maintaining a
      solid working relationship with the officer.

            . . . .

            Besecker says he has almost daily communication with
      Jackson and by doing so, the department can be reassured of its
      stability.

            “It’s not for show’s sake, I know that Scott’s sincere and
      I am sincere,” Besecker said.


                                     20
Id. at 573. In addition, Mr. Jackson denied misrepresenting his

qualifications. Thus, the fact-finder could reasonably infer that Sheriff

Besecker had not lost trust in Mr. Jackson.

      In sum, for each group of evidence supporting Sheriff Besecker’s

version of the facts, contrary evidence supports Mr. Jackson’s version.

Thus, a genuine factual dispute exists on whether the Sheriff’s Office was

actually disrupted during the campaign. At this stage of the proceedings,

this factual dispute must be resolved in Mr. Jackson’s favor. See Part

II(A), above.

      3.    The fact-finder could reasonably conclude that no
            disruption had occurred after the election.

      Sheriff Besecker also alleges disruption after the election. For this

allegation, Sheriff Besecker

           points to considerable evidence that arguably does not show
            actual disruption and

           ignores contrary evidence.

Viewing the evidence in the light most favorable to Mr. Jackson, the fact-

finder could reasonably conclude that disruption had not occurred after the

election.

      Mr. Jackson discusses a private meeting that he allegedly had with

Sheriff Besecker after the election. According to Mr. Jackson, he explained

at the meeting that he had run only because he thought that he could do a

better job, not out of animosity. Sheriff Besecker appears to view this
                                     21
explanation as a challenge to his competence and authority, suggesting that

this challenge was disruptive. But the fact-finder could justifiably take a

different view of Mr. Jackson’s explanation, seeing it as an attempt to ease

tensions with Sheriff Besecker.

      At another meeting after the election, Sheriff Besecker allegedly

asked about Mr. Jackson’s plans for the next couple of years. According to

Mr. Jackson, he answered that he wanted to improve the department and to

obtain greater authority “to tweak things” as a patrol supervisor.

Appellant’s App’x at 348. Sheriff Besecker treats Mr. Jackson’s answer as

a demand for greater authority. But a fact-finder could reasonably conclude

that Mr. Jackson was merely stating that he wanted greater authority; the

fact-finder would not be compelled to find actual disruption from Mr.

Jackson’s answer.

      In an affidavit, Sheriff Besecker stated under oath that after the

election, Mr. Jackson took “no steps to outwardly show regard and respect

to me in front of the deputies and I felt this had a negative impact on the

overall morale of the department.” Id. at 222. But other evidence indicates

that the Sheriff’s Office was not disrupted in the aftermath of the election.

For instance, Mr. Jackson stated under oath that he had not seen a “change

in the enthusiasm or concentration of patrol deputies after the election.

Officers continued to work and fulfill their duties as they previously had.”

Id. at 348.

                                     22
      In addition, the record indicates that following the election, the joint

meetings with the patrol supervisors and jail supervisors resumed (if they

had ever stopped in the first place). Describing a joint meeting after the

election, Mr. Jackson stated that the “meeting was held without incident”

and that “[t]he meeting appeared to me to be no different than any of the

other meetings I attended with or without someone representing the

detention unit present.” Id. at 345. Absent actual disruption, Mr. Jackson’s

alleged failure to outwardly show respect for Sheriff Besecker would be

irrelevant.

      Sheriff Besecker also stated that after the election, “it was clear that

Jackson did not trust my judgment.” Id. at 222. And during one post-

election meeting between Sheriff Besecker and Mr. Jackson, Sheriff

Besecker allegedly opined that the two individuals distrusted each other’s

judgment. In Sheriff Besecker’s view, this lack of trust was disruptive.

      Sheriff Besecker adds that “conversations between Plaintiff and

Sheriff Besecker after the election conclusively show that their

relationship was no longer built on any loyalty or confidence.” Appellant’s

Reply Br. at 9. In his view, “the very fact that Plaintiff’s ‘personal loyalty’

to Sheriff Besecker had deteriorated was enough to justify his

termination.” Appellant’s Opening Br. at 37. But the fact-finder could

justifiably infer that (1) Mr. Jackson had trusted Sheriff Besecker’s

judgment and remained a loyal employee and (2) Sheriff Besecker had

                                      23
fired Mr. Jackson based on retaliation rather than disruption of the

Sheriff’s Office. See Part II(B)(4), below (discussing evidence suggesting

that Sheriff Besecker retaliated against Mr. Jackson by firing him).

      In sum, a genuine factual dispute exists on whether the Sheriff’s

Office experienced disruption after the election. Some evidence supports

Sheriff Besecker’s version of the facts; other evidence supports Mr.

Jackson’s version. Ultimately, the fact-finder may side with Sheriff

Besecker. But at this stage of the proceedings, the factual dispute must be

resolved in Mr. Jackson’s favor. See Part II(A), above.

      4.    Evidence also suggested that the firing was retaliatory.

      Viewing the evidence favorably to Mr. Jackson, I believe that the

fact-finder could reasonably (1) attribute the firing to retaliation for the

campaign and (2) find use of performance issues as a pretext.

      Sheriff Besecker kept a diary and made multiple entries expressing

displeasure with Mr. Jackson’s campaign. One entry described a post-

election meeting between Sheriff Besecker and Mr. Jackson. Sheriff

Besecker wrote that at the meeting, he found Mr. Jackson’s “attitude poor

and his demeanor arrogant. It seemed that he felt that he was entitled to go

on with his career without a hiccup.” Appellant’s App’x at 122. At his

deposition, Sheriff Besecker indicated that he had anticipated that Mr.

Jackson would do something “between pleading for his job and groveling.”

See Dist. Dkt. Doc. 42-2, at 37-39.

                                      24
      The summary-judgment record also contains an email from a county

attorney to Sheriff Besecker:

           Linda provided me with the attached time sheets in
      response to our discussion regarding erroneous time sheets
      provided by Scott Jackson. Unfortunately, I think the
      timesheets are going to be less compelling than we intended, as
      they appear to be signed by Randy Barnes and not Scott
      Jackson. While we could still make the argument that Scott
      submitted the erroneous sheets, it does create an argument that
      Randy bore the responsibility for the sheets since he signed off.

            That said, it does not change all that we discussed on
      Friday or our intended course of action.

Appellee’s Supp. App’x at 1. From this email, a fact-finder could

reasonably infer that Sheriff Besecker was searching for a performance

issue that he could use to justify the firing.

      This inference is supported by another document, which purports to

list a series of Mr. Jackson’s performance issues. At his deposition, Sheriff

Besecker admitted that he had worked on this document.

      Sheriff Besecker ultimately fired Mr. Jackson through a letter. The

letter did not elaborate on why Mr. Jackson was being fired. It simply

stated: “Your continued employment as a Deputy Sheriff undermines the

effective discharge of my duties as Gunnison County Sheriff, negatively

impacts morale of the employees of the Sheriff’s Office, and overall

impedes the efficient performance of this Office’s obligations.” Dist. Dkt.

Doc. 36-2, at 13. Sheriff Besecker subsequently met with Mr. Jackson, but

refused to provide any further explanation for the firing.

                                       25
      After the firing, Mr. Jackson filed charges with the Equal

Employment Opportunity Commission for age discrimination and

retaliation. In connection with these charges, Sheriff Besecker told the

EEOC that he had fired Mr. Jackson because of performance issues. And

early in this litigation, Sheriff Besecker represented in district court that

he had fired Mr. Jackson based partly on deficiencies in his performance.

For example, Sheriff Besecker stated in one district court filing that

personnel from other law enforcement agencies and an emergency dispatch

agency had complained about Mr. Jackson. According to this filing, the

complaints contributed to Mr. Jackson’s firing. But according to a private

investigator, all of the alleged complainants later denied that they had

complained about Mr. Jackson.

      Sheriff Besecker ultimately abandoned the argument that Mr. Jackson

had been fired because of performance issues, with Sheriff Besecker

confirming that Mr. Jackson’s employment had not been “revoked because

of any performance issues.” Appellant’s App’x at 398.

      In light of this evidence, a fact-finder could reasonably infer that (1)

Sheriff Besecker had concocted a false explanation, attributing the firing to

performance issues as a pretext for retaliation and (2) the current

explanation, based on disruption of the Sheriff’s Office, is also pretextual.

Of course, the fact-finder could instead conclude that Mr. Jackson had

disrupted the Sheriff’s Office. But at this stage of the proceedings, we

                                      26
must draw all reasonable inferences in Mr. Jackson’s favor. See Part II(A),

above.

                                     * * *

      Sheriff Besecker denies violating Mr. Jackson’s right to free speech,

arguing that the government’s efficiency interest outweighed Mr. Jackson’s

free-speech interest because of the disruption to the Sheriff’s Office. But

viewing the evidence in the light most favorable to Mr. Jackson, the fact-

finder could justifiably conclude that Mr. Jackson had not disrupted the

Sheriff’s Office. If the fact-finder had drawn this conclusion, Mr.

Jackson’s free-speech interest would have outweighed the government’s

efficiency interest. Thus, the fact-finder could reasonably find facts

constituting a violation of the right to free speech.

      C.    The underlying right was clearly established.

      In my view, Mr. Jackson’s right to free speech was clearly

established.

      A constitutional right is clearly established when a Tenth Circuit

precedent is on-point, making the constitutional violation readily apparent.

Mascorro v. Billings, 656 F.3d 1198, 1208 (10th Cir. 2011). Here two

Tenth Circuit precedents are on-point: (1) Jantzen v. Hawkins, 188 F.3d
1247 (10th Cir. 1999) and (2) Kent v. Martin, 252 F.3d 1141 (10th Cir.

2001).



                                      27
      In Jantzen, a deputy was fired who ran for sheriff. In assessing

whether the deputy’s right to free speech was violated, we applied the

Garcetti/Pickering test. See Jantzen, 188 F.3d at 1256-58. And in Kent, we

expressly stated that “[s]ix months after the employees’ expression [of

protected speech], a so-called ‘prediction’ of disruption would be

meaningless to justify their termination, and under our case law evidence

of actual disruption would be required to outweigh the employees’ interest

in their speech.” 252 F.3d at 1144. Thus, under Jantzen and Kent, any

reasonable sheriff would know that when a deputy who had run for sheriff

is fired over four months after the election, actual disruption is required

for the government’s efficiency interest to outweigh the deputy’s free-

speech interest.

      Taken together, these precedents placed the alleged constitutional

violation beyond debate. White v. Pauly, 137 S. Ct. 548, 551 (2017). Thus,

a fact-finder could reasonably find facts supporting the violation of a

clearly established constitutional right. 9




9
      In his reply brief, Sheriff Besecker suggests that we may consider
only those cases that the district court considered. But because our review
is de novo, we must consider the applicable cases regardless of whether
they were considered by the district court. See Part II(A), above.

                                       28
III.   Conclusion

       In two orders, the district court failed to identify facts indicating the

violation of a clearly established right. In light of this failure and the

collateral-order doctrine, we have jurisdiction to

            review the summary-judgment record de novo and identify the
             facts that a fact-finder could reasonably find and

            determine whether those facts would show the violation of a
             clearly established constitutional right.

       But it would not be appropriate to exercise pendent appellate

jurisdiction over the official-capacity claim and the two state-law claims.

These claims are not inextricably intertwined with the personal-capacity

claim under § 1983, and review of these claims is not necessary to ensure

meaningful review on the personal-capacity claim.

       On the merits, the dispositive issue is whether a reasonable fact-

finder could reject Sheriff Besecker’s allegation of actual disruption. In my

view, a fact-finder could reasonably reject this allegation. As a result, I

would affirm the district court’s denial of summary judgment based on

qualified immunity.

       Because the majority instead dismisses the entire appeal for lack of

jurisdiction, I respectfully dissent from the majority’s disposition on the

personal-capacity claim under § 1983.




                                       29